Citation Nr: 0727369	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-34 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The appellant is a veteran had served on active duty from 
April 1969 to January 1971, and also had more than 11 months 
of prior active service (the dates of which have not been 
verified).  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO) May 
2003 Decision Review Officer (DRO) decision which granted 
service connection for PTSD, and assigned an initial rating 
of 30 percent.  A December 2005 DRO decision increased the 
rating to 50 percent, effective from the date of claim.  
Since 50 percent rating is less than the maximum schedular 
rating for PTSD, the grant did not terminate the appeal, 
AB v. Brown, 6 Vet. App. 35, 38 (1993), and the matter of the 
rating for the veteran's PTSD remains in appellate status.  


FINDING OF FACT

Throughout the appeal period the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity, to include 
symptoms of some constricted affect, lack of energy and 
motivation, and panic attacks alleviated by walking away from 
the stressor; occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, is not shown.  


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 
(Code) 9411 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  It applies in the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2004 
statement of the case (SOC) provided notice on the 
"downstream" issue of an increased initial rating; and an 
April 2006 supplemental SOC readjudicated the matter after 
the veteran had opportunity to respond, and development of 
evidence was completed.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  Neither the veteran 
nor his representative has alleged that notice in this case 
was less than adequate.  

The veteran's pertinent treatment records have been secured.  
The RO has arranged for him to be examined by VA.  Neither 
the veteran nor his representative has identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

The veteran's PTSD is currently rated 50 percent under 
38 C.F.R. § 4.130, Code 9411 based on occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

To warrant the next higher, 70 percent, rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996)(citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 
41-50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational or school 
functioning.  A GAF of 51-60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capability 
for adjustment during period of remissions.  38 C.F.R. 
§ 4.126(a).  It is not expected that all cases will show all 
of the findings specified; however, findings sufficiently 
characteristic to identify the disability and disability 
therefrom and coordination or rating with impairment of 
function will be expected in all instances.  38 C.F.R. 
§ 4.21.  

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA outpatient treatment records dated between 2001 and 2002 
show the veteran exhibited classic PTSD symptoms, including 
irritability, nightmares, anxiety and sleep impairment.  In 
September 2001 he reported that he was finally able to sleep 
with medication and that the nightmares and flashbacks were 
subsiding.  Although he was more upbeat than before, his 
irritability and anxiety were about the same.  He denied 
current suicidal/homicidal ideation.  He was neatly dressed 
and groomed.  His affect was described as depressed and 
constricted, but stable and congruent with mood.  He denied 
any hallucinations.  In May 2002, sleep remained the 
veteran's main problem; his depression was at baseline and he 
was able to function at work.  He was well oriented with fair 
insight and judgment.  In September 2002 the veteran 
continued to have problems with staying asleep, racing 
thoughts and mild depression; he indicated that he would be 
losing his job but was not sure when.  He denied 
suicidal/homicidal ideation.  His thoughts were logical and 
goal directed with no psychotic features.  His mood was 
depressed with congruent affect.  By May 2003, the veteran 
reported that medication was helping with his anxiety.  GAF 
scores offered by VA examiners ranged from 50 to 75.

On examination on behalf of VA in April 2003, the veteran was 
described as clean, moderately dressed, and well groomed.  He 
been married for 26 years and lived at home with his wife and 
one of his 2 daughters.  He was able to perform all of his 
own hygiene needs, drive and handle finances.  After service 
he was employed by a police department flying helicopters, 
and was an officer for 8 years.  He later worked in a 
sheriff's office for 13 years until problems with his back 
precluded continuing in that field.  Thereafter, he worked 
for a trucking firm as a safety manager until the company 
went out of business the previous fall.  Currently he was 
employed as a traffic consultant.  

On mental status examination the veteran made good eye 
contact and was generally in good interpersonal contact with 
the interviewer.  He was cooperative and tended to volunteer 
some information spontaneously, but was quite avoidant in 
talking about his difficulties in Vietnam.  There was no 
obvious evidence of psychomotor agitation or retardation.  
His speech was or normal rhythm, rate and tone.  He was able 
to link thoughts together, and was not overly tangential or 
circumferential.  His mood was dysthymic and his affect 
mildly constricted.  He did not display any evidence of 
loosing of association and was able to make adequate links to 
all questioning.  He denied current suicidal or homicidal 
ideation.  He admitted to outbursts of anger and being 
argumentative.  There was no evidence of bizarre delusion or 
ideas of reference and his stream of thought was productive.  
He denied hallucinations, but described moderately severe 
hyper-vigilance and startle reaction.  There was no evidence 
of any psychotic markers.  He was well oriented, with no 
significant impairment of memory or concentration.  His 
insight and judgment were guarded.  PTSD with dysthymia was 
diagnosed; a GAF score of 58 was given.  

A May 2004 opinion, by a "certified trauma specialist" 
notes that the veteran was suffering from chronic and severe 
PTSD based on the results of four PTSD-specific inventories 
and tests.  

VA outpatient treatment records from May 2002 to August 2005 
show the veteran had medications prescribed at a VA mental 
health clinic.  He veteran actively participated during 
evaluations, and was cooperative and focused in spite of his 
stressors.  He identified anxiety and depression as his 
target issues.  He complained of frequent panic attacks.  
Mental status examinations consistently showed he was 
generally clean, neatly groomed and well dressed.  He was 
cooperative and polite, and his speech was normal and mood 
and affect were appropriate.  He denied suicidal/homicidal 
thought .  His thoughts were linear and goal directed.  There 
were no psychotic features, and his insight and judgment were 
fair.  There was no psychosis and no suicidal/homicidal 
ideation.  In June 2004, the veteran reported panic attacks 
associated with presenting class lectures, which resolved 
once he began to lecture.  He reported a decrease in racing 
thoughts, but continued to have sleep problems.  By July 2004 
the veteran noted that his current combination of medications 
had been effective in improving his depression, and that 
there had been no panic attacks since his last visit.  He 
continued to function at work.  GAF scores offered by VA 
examiners during this period of time ranged from 45 to 55.  

In November 2004, the veteran reported that he has stopped 
all psychiatric medication due to his and his wife's concern 
that they were adversely affecting his physical health.  He 
requested a minimal approach to medication, and wanted help 
only with mild to moderate depression, mild anxiety and aid 
with sleep.  He indicated that he had been doing well with 
the exception of some mild depression and anxiety, including 
1-2 episodes of panic per day which he controlled by walking 
away from the provoking situation and mild depression.  
Although recent job stressors have made these symptoms worse 
in the last month, he continued to function well at work.  
The most recent entry, dated in August 2005. notes that the 
veteran was feeling better with less depression, but was 
still anxious.  He had an increase in sadness due to his 
father who was gravely ill.  He continued to be anxious 
throughout the day and with 1-2 episodes where he becomes 
moderately anxious due to a situation at work.  He reported 
his medication was minimally effective, and he sought to 
control situational anxiety by walking away and using 
relaxation techniques.  His GAF score was 55.  

More recently in February 2006, the veteran reported that his 
medication was working well to relieve anxiety, but he 
continued to have panic attacks.  His hygiene and grooming 
were described as good.  On examination, the veteran was 
cooperative, with good eye contact and spontaneous speech at 
normal volume rhythm and rate.  His thoughts were logical and 
goal directed with no evidence of delusions, hallucinations, 
suicidal/homicidal thoughts, obsessions or preoccupations.  
His affect was constricted with congruent mood, and his 
insight and judgment were good.  In May 2006 he reported an 
increase in depression, lack of energy and motivation and 
feelings of helplessness and hopelessness.  He complained of 
forgetful short term memory.  Mental status findings were 
essentially unchanged and overall the symptoms did not appear 
to demonstrate any significant change or have any effect on 
the veteran's everyday functioning.  

Comparing the veteran's psychiatric symptoms noted in the 
record with the rating criteria outlined above, it becomes 
evident that at no time during the appeal period to the 
symptoms of the veteran's PTSD more nearly approximate the 
criteria for a 70 percent rating.  The evidence of record 
reflects a fairly consistent pattern of symptoms including 
anxiety, sleep impairment, and depression, and the veteran 
points to complaints of panic attacks and problems adapting 
to stressful circumstances.  However, even by the veteran's 
own accounts, his symptoms have been relatively stable, and 
improved somewhat by medication.  Notably, he is able to 
function at work, and panic attacks triggered by public 
appearance (lecturing) resolved as he began to lecture (see 
June 2004 report).  Suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech, near continuous 
panic or depression affecting the ability to function 
independently, appropriately, or effectively, impaired 
impulse control (e.g., unprovoked irritability with periods 
of violence), disorientation, neglect of hygiene or 
appearance, or symptoms of like gravity/producing like 
impairment are not shown.  As was noted, the veteran adapts 
to stressful situations/he has maintained responsible 
employment.  While more recent (May 2006) treatment records 
note complaints of increasing depression, lack of energy and 
motivation, and feelings of helplessness and hopelessness, it 
is significant that mental status at the time produced 
essentially unchanged findings.  

The Board notes that GAF scores assigned during the 
evaluation/appeal period have ranged from 45 to 70.  While 
the lower scores signify serious symptoms or serious 
impairment in social, occupational, or school functioning, 
the clinical records also show that the veteran has been able 
to overcome stressful, or panic-provoking situations by such 
coping devises as waking away; he is able to adapt.  

The overall psychiatric disability picture presented 
throughout the evaluation period has included moderate levels 
of depression and anxiety, some problems sleeping, some (but 
not near-continuous) and (early in the evaluation period) 
occasional outbursts of anger and argumentativeness.  These 
symptoms are not shown to have caused substantial impairment 
in work, family relations, judgment, thinking, or mood that 
would warrant assignment of the next higher (70 percent) 
rating at any time during the appeal period.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's psychiatric 
disability.  The evidence does not show that the PTSD causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or has required 
hospitalization.  Examinations and consultations examiners 
have noted that the veteran has never been hospitalized for 
psychiatric problems.  Consequently, referral for 
extraschedular consideration is not indicated.  38 C.F.R. § 
3.321(b)(1).  The preponderance of the evidence is against 
this claim, and the benefit of the doubt rule does not apply.  







ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


